Citation Nr: 1810101	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right trigeminal nerve disability, rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a left trigeminal nerve disability, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1976 to August 1979.  The Board sincerely thanks him for his service to his country.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This decision, in part, denied increasing the Veteran's ratings for right and left trigeminal neuralgia. 

In May 2016, the Veteran testified before the undersigned at a Video Conference hearing; a transcript of which is associated with the claims file.   

In September 2016, the Board remanded the Veteran's claims for further evidentiary development, to include a VA examination, and for reajudication.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right-side trigeminal neuralgia did not manifest as severe incomplete paralysis, or complete paralysis. 

2.  Throughout the period on appeal, the Veteran's left-side trigeminal neuralgia did not manifest as severe incomplete paralysis, or complete paralysis. 



CONCLUSIONS OF LAW

1.  During the period on appeal, the criteria for a rating in excess of 10 percent for right-side trigeminal neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8205 (2017).

2.  During the period on appeal, the criteria for a rating in excess of 10 percent for left-side trigeminal neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8205.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. Increased Ratings and Relevant Rating Criteria

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id at § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the period on appeal, the Veteran's right and left-side trigeminal neuralgia have been respectively rated as 10 percent disabling as moderate, incomplete paralysis of the nerve under Diagnostic Code 8205.   

Title 38 C.F.R. § 4.124 states that neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  However, tic douloureux, or trifacial neuralgia, as here, may be rated up to complete paralysis of the affected nerve.  

Diagnostic Code 8205 sets forth the rating criteria for paralysis of the fifth, trigeminal, cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205. 

A 30 percent rating is warranted where there is severe incomplete paralysis.  Id. 

A 50 percent rating is warranted there is complete paralysis.  Id. 

Note: Dependent upon relative degree of sensory manifestation or motor loss.  

II. Factual Background and Analysis

Historically, the Veteran had bilateral orbital decompression surgery in approximately 1986 as treatment for service-connected Graves' disease.  The operation resulted in facial paresthesia.  Service connection was granted in a 2002 rating decision and a 10 percent rating for each side has been assigned from the date of the original claim in 1998.

In January 2011, the Veteran made a claim for an increased rating for his trigeminal nerve disability.  In March 2011 he had a bout of trigeminal neuralgia which was successfully treated with a nerve block, according to a 2011 VA examiner.

In a May 2011 VA general medical examination, the Veteran complained of bilateral facial numbness.  The examiner concluded his bilateral trigeminal neuralgias did not cause a significant effect to his usual occupation, and had no effect on his usual daily activities. 

In the June 2011 VA cranial nerves examination, it was observed that the Veteran's complaints of altered facial sensation had not changed since a June 2009 VA peripheral nerves examination.  At the time of the 2009 examination, the Veteran had reported that the sensation in his face had never come back after the surgery and that his face felt tight in the mornings, so he used a hot, moist washcloth over his face in the morning before he went to work.  The 2009 examiner noted that the Veteran had residuals maxillary and mandibular branches of his cranial nerve 5 impairment with diminished sensation to pinprick bilaterally.  

At the time of the 2011 examination, the Veteran's extraocular muscle movements were observed to have a limited range of motion.  His sensation to pinprick testing was significantly diminished at the maxillary and mandibular branches.  The examiner noted that the Veteran had sensation to the coolness of a tuning fork touched to his face.  It was observed that his decrease in facial sensation was "much the same" as it was in 2009.  The examiner opined that the Veteran's diminished fifth cranial nerve function was not a reason for unemployability.  

In the November 2011 notice of disagreement, the Veteran's representative argued that the Veteran's nerve disabilities should be considered severe and not moderate.  The Veteran experienced constant facial numbness which forced him to alter his "feeding habits."  Additionally, the Veteran had to steam his face with hot towels on a daily basis to relax the nerves and muscles in his face so that he could smile or emote.  

In a May 2012 Social Security Administration record, the Veteran complained of loss of sensation in both cheeks.  In a February 2013 VA record, the Veteran was noted to have paralysis of the bilateral fifth cranial nerves. 

In an April 2015 private medical record, the Veteran complained of right-side facial pain.  He was observed to have hypesthesia to pinprick testing in the distribution of the left-side CN V.
 
In a March 2015 VA MRI study, the clinician noted that it was assumed that the Veteran's bifacial numbness was secondary to a bilateral CN V injury.  However, the clinician noted that the Veteran's symptoms did not comport to the anatomical distribution of the CN V.  Examination of the Veteran showed a left lateral gaze palsy and hemianopsia.  The fifth cranial nerve was found to be normal in size, shape, and location.  

In other VA records from March 2015, the Veteran was found to have decreased sensation to pinprick and light touch testing on the V1, V2 and V3 distributions.  However, sensation was not decreased beyond the hair line.  Sensation over the angle of bilateral mandibular bone was also decreased to pinprick and light touch testing.  His mastication muscles had good strength, and his tongue could protrude to the midline and move side to side.  He was assessed with bifacial numbness.  In another record, the Veteran complained of occasional dysmastication, difficulty speaking, and right-sided face pain.  It was noted that his right-side face pain had been treated with multiple nerve blocks, which provided relief until recently.  The Veteran was found to have decreased sensation of the bilateral CN V distributions.  However, the decrease in sensation was observed as non-physiologic because: 1) the sensory loss stopped at the hair line rather than the interaural line, and 2) it involved the angle of the jaw bilaterally.  

In a July 2015 VA record, the Veteran was noted to have bifacial numbness since a 1986 orbital decompressive surgery.  At this time, the Veteran denied any focal weakness, and reported that his bifacial numbness was still the same.  It was noted that he had a good response to a recent cervical nerve block.  His face was recorded as symmetric.  He had decreased sensation to light touch over the bilateral V1 distribution that did not affect the hair line.  It was observed that his bifacial numbness was non-physiologic.  

In a January 2016 VA record, the Veteran reported that his bifacial numbness/weakness had been stable for 30 years.  He reported that he received a nerve block in May 2015, which resolved his right-sided face pain that went to his neck.  He denied muscle spasm and facial twitching.  He reported that he had to concentrate when speaking, or he may "just babble."  He denied new neurological symptoms.  Upon physical examination, CN V pinprick and light touch testing showed a decrease on both V1 to 3 distributions.  Testing of the CN VII showed that the Veteran was able to frown, raise his eyebrows, smile, and show his teeth.  It was noted that he had a mild asymmetry on the left. 

In a March 2015 MRI study, the Veteran was noted to have bilateral CN V palsy, and a partial left-side facial palsy that was secondary to a previous decompressive surgery.  

In a February 2016 VA record, the Veteran was noted to have bilateral CN V and left CN VII damage that was secondary to prior eye surgery.  It was noted that his symptoms had been stable since this surgery.  

In the March 2016 VA thyroid examination, the Veteran was noted to have bilateral facial numbness since an orbital decompressive surgery.  He reported that he sometimes had difficulty chewing and speaking.  Pinprick and light touch testing of the bilateral CN Vs showed decreases to both V1 to 3 distributions.  Testing of the CN VII showed that he able to frown, raise his eyebrows, smile, and show his teeth.  It was noted that he had a mild left-side asymmetry, and that medical treatment helped control his symptoms.  

At the May 2016 hearing, the Veteran testified that his face would frequently become tight.  He would use compresses, such as heat compression, on his face in order to achieve some sensation.  In 2014, he was treated for a "massive" pain on the right side of his face.  

In the March 2017 VA cranial nerve examination, the Veteran's bilateral CN V muscle strength was observed as normal.  His CN VII muscle strength was normal on the right, and he had a mild disability to the left.  A cranial nerve sensory examination showed that the right and left upper face and forehead were normal, and that the bilateral mid-face and lower face had decreased sensation.  The examiner opined that the Veteran's bilateral CN V nerves experienced moderate incomplete paralysis.  She additionally found that the Veteran's bilateral CN VII nerves were not affected.  The examiner found no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's CN V or CN VII nerves.   

The examiner noted that her findings were consistent with the June 2011 VA examination, which showed that the maxillary and mandibular branches of the right and left trigeminal nerves serving the upper face down to the level of the nose had decreased sensation compared to the ophthalmologic branches of the right and left trigeminal nerves serving the upper face-above the nose.  The examiner found that the Veteran's bilateral CN V neuralgia was a sensory-only neuropathy.  No motor involvement was noted during the examination.  

The examiner also reported an interaction that occurred between her and the Veteran.  The Veteran reportedly read an October 2015 VA ophthalmology progress note which reported that the Veteran had "poor Bell's."  The Veteran reportedly researched this term, and "felt" that he had been diagnosed with a facial nerve palsy.  Upon examination, the examiner did not find evidence of Bell's palsy or facial nerve problems.  She noted that the term "Poor Bell's" referred to a reflex, not a diagnosis.  

In a March 2017 addendum to the March 2017 VA examination, the examiner reported that the Veteran's "main difficulty" with his previous examinations was that he thought he had Bell's palsy.  The examiner observed that the Veteran did not have this disability; however, he had reported this history to others.  She noted that a rheumatologist who recorded the Veteran's history of Bell's palsy did so without a confirmatory exam or other findings.  

In a July 2017 statement, the Veteran alleged that the March 2017 examiner was not competent to give an opinion as to the severity of his nerve disabilities on the basis that she was not a neurologist.  He reported that the examiner stated that she was not prepared for his examination.  She allegedly claimed that she needed more time to study due to the volume of information that she needed to review.  He reported that he and the examiner had gotten into an argument about the term "moderate" in terms of evaluating his disabilities and that she "called into question my own medical condition."  He expounded that the examiner's problem with the word "moderate" was that it was hard to define in terms of degree.  The Veteran advised the examiner that he had been diagnosed with "Poor Bells Palsy," and noted that he had personally researched this term.  Allegedly, the examiner then "went ballistic" and told the Veteran that he did not look like he had a palsy condition, and that he was trying to self-diagnose.  He claimed that in the functional impact section of the examination, the examiner "went to great length" to "discredit" him and to "prejudice the examination."  

A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination). Clear evidence is required to rebut the presumption of regularity. Miley, 366 F.3d at 1347.

Here, the Board finds that the presumption of regularity has not been rebutted.  The March 2017 VA examination and medical opinion completed by the examiner clearly indicates that the examiner performed an in-person examination, reviewed the Veteran's claims file, and addressed the inquiry relevant to determining the severity of the Veteran's bilateral trigeminal nerve disability.  Further, the examiner supplemented the examination findings and report with an addendum later that month.  There is no indication of bias on the part of examiner as the report was detailed and the medical evidence was discussed in an objective manner.  While the Board regrets that the Veteran found the examiner argumentative, the examination findings are adequate and sufficient upon which to decide the claim.  Accordingly, the VA's duty to provide an examination and medical opinion has been satisfied.

The weight of the evidence does not support a finding that the Veteran's right and left trigeminal neuralgia manifested as severe incomplete paralysis, or greater, during the period on appeal.  

Throughout the period on appeal, the Veteran's right and left trigeminal neuralgia have been objectively manifested as a loss of sensation/numbness, or paralysis.  The Board notes that the Veteran has claimed that his neurological disabilities caused him to alter his feeding habits, sometimes made it difficult for him to speak or chew, and required him to self-treat with compresses.  While the Board finds that the Veteran is competent to make these kinds lay observable statements, he is not competent to attribute such symptomatology to a specific disability like trigeminal neuralgia.  There is no indication in the record that the Veteran possesses the requisite medical knowledge, training, experience, or education to render a probative opinion as to any medical diagnosis, or to challenge any medical opinion, finding, or methodology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against a finding that the Veteran's bilateral trigeminal neuralgia symptomatology warrants a higher "staged" rating at any time during the appeal.  In January 2016 the Veteran reported to a clinician that his bifacial numbness and weakness has been stable for 30 years, and in February 2016 he reported to a clinician that his symptoms had been stable since the 1986 orbital decompressive surgery.  To the extent that the Veteran's hearing testimony suggested a worsening over the course of the appeal, the Board finds more probative and persuasive his February 2016 statement as it was made in the context of treatment, and it is a statement against his own self-interest.  

The Board acknowledges that the Veteran has claimed that the March 2017 examiner made statements that were discrediting and prejudicial towards him regarding his disabilities.  The Board, upon review of the record, finds that the March 2017 examiner considered the Veteran's statements, provided an adequate examination, recorded objective data, and considered the record prior to rendering her opinions.  As such, the Board finds that her statements are competent and credible medical evidence, and are thus probative in this matter.  The Board understands that the Veteran sincerely disagrees with the March 2017 examiner's opinions and findings; however, this alone does not render her opinion invalid.  

The Board finds that the June 2011 and March 2017 examinations are competent and credible evidence with regards to the Veteran's claims.  They were rendered upon an examination of the Veteran, included accurate medical histories, and their rationale that the Veteran's bifacial trigeminal neuralgia was at most moderate and incomplete was supported by the record.  As such, the Board finds that these examinations are highly persuasive evidence regarding the Veteran's claims.  Further, the balance of the weight of the medical treatment records does not more nearly suggest that his right and/or left trigeminal neuralgia should be considered as an incomplete severe paralysis, or worse.  As such, the Board finds that a rating in excess of 10 percent for either right or left-side trigeminal neuralgia is not warranted.  

In summation, a rating in excess of 10 percent for either right or left-side trigeminal neuralgia is not warranted.  


ORDER

A rating in excess of 10 percent for a right trigeminal nerve disability is denied. 

A rating in excess of 10 percent for a left trigeminal nerve disability is denied. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


